Case 19-41339   Doc 1   Filed 03/08/19     Entered 03/08/19 11:29:18   Main Document
                                         Pg 1 of 70
Case 19-41339   Doc 1   Filed 03/08/19     Entered 03/08/19 11:29:18   Main Document
                                         Pg 2 of 70
Case 19-41339   Doc 1   Filed 03/08/19     Entered 03/08/19 11:29:18   Main Document
                                         Pg 3 of 70
Case 19-41339   Doc 1   Filed 03/08/19     Entered 03/08/19 11:29:18   Main Document
                                         Pg 4 of 70
Case 19-41339   Doc 1   Filed 03/08/19     Entered 03/08/19 11:29:18   Main Document
                                         Pg 5 of 70
Case 19-41339   Doc 1   Filed 03/08/19     Entered 03/08/19 11:29:18   Main Document
                                         Pg 6 of 70
Case 19-41339   Doc 1   Filed 03/08/19     Entered 03/08/19 11:29:18   Main Document
                                         Pg 7 of 70
Case 19-41339   Doc 1   Filed 03/08/19     Entered 03/08/19 11:29:18   Main Document
                                         Pg 8 of 70
Case 19-41339   Doc 1   Filed 03/08/19     Entered 03/08/19 11:29:18   Main Document
                                         Pg 9 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 10 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 11 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 12 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 13 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 14 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 15 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 16 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 17 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 18 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 19 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 20 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 21 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 22 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 23 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 24 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 25 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 26 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 27 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 28 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 29 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 30 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 31 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 32 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 33 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 34 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 35 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 36 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 37 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 38 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 39 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 40 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 41 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 42 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 43 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 44 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 45 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 46 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 47 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 48 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 49 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 50 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 51 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 52 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 53 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 54 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 55 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 56 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 57 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 58 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 59 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 60 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 61 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 62 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 63 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 64 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 65 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 66 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 67 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 68 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 69 of 70
Case 19-41339   Doc 1   Filed 03/08/19 Entered 03/08/19 11:29:18   Main Document
                                      Pg 70 of 70
